DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 22 August 2022. It is noted that this application benefits from Track 1 status granted/approved by the United States Patent and Trademark Office 26 May 2021. Priority to United States Provisional Patent Application Serial No. 63/168,761 filed 31 March 2021 has been acknowledged. Claims 2-5, 7, 12, and 18-23 have been cancelled. Claims 1, 8, 25-28, 30, 32, and 34-35 have been amended. Claims 1, 6, 8-11, 13-17, and 24-36 are pending.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Claims 1, 6, 8-11, 13-17, and 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 as presented by amendment recites “...a workflow element relationships table that defines at least one dependency between at least two of the at least one workflow elements, said dependencies further expressing dependencies between the at least one decision workflow elements...”. Initially, the noted limitation and the preceding recitations of the claim indicate that “at least one workflow element” is comprised of at least one relationship identifier and further comprises of at least one decision workflow element. As the recitation of “at least one” encompasses “one”, it is not feasible that if the only one workflow element is defined, then there cannot be “...at least one dependency between at least two of the at least one workflow elements...”. 

Further, the preceding claim lineage establishes that the workflow element is further comprised of at least one decision element. Accordingly, the claim can be directed to one decision element. Therefore, it is not clear how the dependencies are “...further expressing dependencies between the at least one decision workflow elements...” if only one workflow element and an associated decision element exists.

For purposes of applying art, Examiner assumes the following: (1) Each workflow element includes at least a relationship identifier and at least on decision element; (2) the relationship table defines dependencies among the workflow elements and further defines dependencies between decision elements, such that both workflow elements and associated decision elements can be independently traversed based on the relationships table. However, Examiner’s interpretation is based on the supportive disclosure and is not clear from the claims as presented. Appropriate correction is required.

Independent claim 25, when analyzed in the manner described above with respect to claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Dependent claims 6, 8-11, 13-17, 24, and 26-36 inherit and fail to remedy the deficiencies of their parent claims and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1, 6, 8-11, 13-17, and 24-36 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are addressed as follows:

[i]	Previous rejection(s) of claims 1, 6, 8-11, 13-17, and 24-36 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 6, 8-11, 13-17, and 24-36 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 25 are directed to a method and a system and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 25 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of managing a project including storing and adjusting a workflow comprised of tasks performed by human operators/users, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to associate tasks with users and other tasks (e.g. workflow and form data structures), store data associated with tasks entered by users (e.g., instances of forms), and monitoring task performance to assess project completion or state (e.g., calculating a project condition state value), which is an ineligible concept of Organizing Human Activity, namely: (3) managing interactions between and among people (e.g., following rules or instructions to perform a tasks and/or execute/complete a project).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…storing...a first and second form…”, “…storing...a workflow...comprised of data representing task dependency between the first form...and the second form…”, “...storing...at least one ticket...representing at least one instance of the first form...and a second at least one ticket comprised of...at least one instance of the second...” and “…storing...data representing the calculated project condition…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of associate tasks with users and other tasks (e.g. workflow and form data structures), store data associated with tasks entered by users (e.g., instances of forms), and monitoring task performance to assess project completion or state (e.g., calculating a project condition state value), which is an ineligible concept of Organizing Human Activity, as set forth in the 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…selecting at least one of the first and second at least one tickets by traversing a graph…”, and “…calculating a project condition state value using the data…”. Respectfully, absent further clarification of the processing steps executed by the recited “computer system”, one of ordinary skill in the art would readily understand that given an option of selecting forms having task data, one of ordinary skill would be capable of calculating/estimating a state of a project based on the task-related data employing human mental processing and/or using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “computer system” and “memory”. With respect to these potential additional elements, the claimed “computer system” is identified as executing the overcall method as designated by the preamble of the claim. The claimed “memory” is identified as storing form data structures, workflow data structures, instance/form data, and the project condition. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.


Each of the above noted limitations states a result (e.g., form and workflow structures are stored, data is stored, and project state is calculated etc.) as associated with a respective “computer system” generally (as noted exclusively in the preamble) or “memory”. Beyond the general statement that the method is executed by a computer system and memory is employed to stored structures and data, the limitations provide no further clarification with respect to the functions performed by the “computer system” and “memory” in producing the claimed result. A recitation of “executed by a computer system” or “in memory”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to constitute a general linking of the claimed invention to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculating project state), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of managing a project including storing and adjusting a workflow comprised of tasks performed by human operators/users using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing data in memory and performing repetitive calculations. The claimed managing a project including storing and adjusting a workflow comprised of tasks performed by human operators/users benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as originally filed, Examiner notes paragraphs [0034]-[0045]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are (1) generally identified as executing the overall method absent a specific involvement/recitation tying the computer/system (e.g., processor) to any of the method steps and (2) the claimed “memory” is identified as storing form data structures, workflow data structures, instance/form data, and the project condition. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., project tasks data, assumed); (2) storing and retrieving information and data from a generic computer memory (e.g., form data structures, workflow data structures, instance/form data, and the project condition); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., calculating project state). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of managing a project including storing and adjusting a workflow comprised of tasks performed by human operators/users. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., managing a project including storing and adjusting a workflow comprised of tasks performed by human operators/users, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of managing a project including storing and adjusting a workflow comprised of tasks performed by human operators/users benefit from the use of computer technology, but fail to improve the underlying technology.


In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
         
Independent claim 25 is directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 6, 8-11, 13-17, 24, and 26-36, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

[ii]	Previous rejection(s) of claims 25-36 under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory transitory storage media has/have been overcome by the amendments to the subject claims and is/are withdrawn.



Claim Rejections - 35 USC § 103

[6]	Previous rejection(s) of claims 1, 6, 8-11, 13-17, and 24-36 under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (United States Patent Application Publication No. 2011/0071869) in view of Stiffler et al. (United States Patent Application Publication No. 2014/0337071) has/have been overcome by the amendments to the subject claims and is/are withdrawn. (See Examiner’s interpretation under 35 U.S.C. 112(b)).
  

Response to Remarks/Amendment

[7]	Applicant's remarks filed 22 August 2022 have been fully considered and are addressed as follows:  

[i]	In response to rejection(s) of claim(s) 1, 6, 8-11, 13-17, and 24-36 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 22 February 2022, Applicant provides the following remarks:

"…Step 2A excludes consideration of WURC...a claim that includes WURC may still integrate an exception into a practical application. Yet the Examiner’s argument...relies on an erroneous conclusion that the claims are ‘generic computing devices’...The reality is that the specific claim limitations in fact establish a ‘practical application’…There are specific data structure elements and traversing steps required to process inputs and determine next actions in a workflow in an automated way... "

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In other words, the inquiry under Step 2A prong 2 is directed to additional technical elements which may integrate the excepted subject matter into a practical application, rather than to a general inquiry as to whether the invention provides a practical application.

Examiner respectfully maintains that elements of claim 1 that potentially integrate the exception include the “computer system” and “memory”. With respect to these potential additional elements, the claimed “computer system” is identified as executing the overcall method as designated by the preamble of the claim. The claimed “memory” is identified as storing form data structures, workflow data structures, instance/form data, and the project condition. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that:Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., form and workflow structures are stored, data is stored, and project state is calculated etc.) as associated with a respective “computer system” generally (as noted exclusively in the preamble) or “memory”. Beyond the general statement that the method is executed by a computer system and memory is employed to stored structures and data, the limitations provide no further clarification with respect to the functions performed by the “computer system” and “memory” in producing the claimed result. A recitation of “executed by a computer system” or “in memory”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to constitute a general linking of the claimed invention to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculating project state), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of managing a project including storing and adjusting a workflow comprised of tasks performed by human operators/users using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing data in memory and performing repetitive calculations. The claimed managing a project including storing and adjusting a workflow comprised of tasks performed by human operators/users benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1, 6, 8-11, 13-17, and 24-36) under 35 U.S.C. 102/103 have been fully considered and are persuasive. The rejection(s) has/have been overcome by the amendments to the subject claims and is/are withdrawn. (See Examiner’s interpretation under 35 U.S.C. 112(b)).

Conclusion

[8]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683